UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6464


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ANTHONY WILKINS, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:07-cr-00149-1)


Submitted:   July 27, 2010                 Decided:   August 6, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Anthony Wilkins, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Anthony      Wilkins,   Jr.,     appeals       from    the     district

court’s order denying his 18 U.S.C. § 3582(c)(2) (2006) motion

in which he sought to have his sentence reduced beyond the two

levels afforded by Amendment 706 to the Sentencing Guidelines.

Wilkins’ contention that he is eligible for sentencing anew and

application of Kimbrough v. United States, 552 U.S. 85 (2007)

(holding that district courts may consider the crack-to-powder-

cocaine    guideline      sentencing   ratio   as    a    possible       basis   for

variance from the guidelines) is without merit.                    See Dillon v.

United States, 2010 WL 2400109 (U.S. June 17, 2010) (No. 09-

6338)     (“By   its     terms,   § 3582(c)(2)      does     not     authorize    a

sentencing or resentencing proceeding,” it merely provides for

modification of the term of imprisonment.); United States v.

Dunphy, 551 F.3d 247, 251-53 (4th Cir.), cert. denied, 129 S.

Ct. 2401 (2009).         We have reviewed the record and find no abuse

of discretion and no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                    United States v.

Wilkins, No. 2:07-cr-00149-1 (S.D.W. Va. filed Mar. 4; entered

Mar. 5, 2010).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument    would    not    aid    the    decisional

process.

                                                                           AFFIRMED

                                       2